DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 10-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rankin et al “Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies” paper.  Rankin et al teach [see annotations] A rotating detonation combustion system comprising: an annular tube [detonation channel] disposed between an inner wall and an outer wall, the annular tube extending from an inlet end to an outlet end; an annulus inlet [see annotations] disposed in the annular tube proximate the inlet end, the annulus inlet providing a conduit through which fluid flows into the annular tube; an outlet disposed in the annular tube proximate the outlet end; an inlet fluid plenum [see annotations] disposed upstream of the annulus inlet and fluidly connected to the annulus inlet; a fluid inlet [see annotations / Oxidizer feed] disposed upstream of the inlet fluid plenum; and a fuel injector [see annotations] disposed in the annulus inlet between the inlet fluid plenum and the inlet end of the annular tube, wherein . 
 	(14) A rotating detonation combustion system comprising: an annular tube [detonation tube] disposed between an inner wall and an outer wall, the annular tube extending from an inlet end to an outlet end; an annulus inlet [see annotations] disposed in the annular tube proximate the inlet end, the annulus inlet providing a conduit through which fluid flows into the annular tube; an outlet [exhaust] disposed in the annular tube proximate the outlet end;  an annulus forward wall [see annotations] extending radially outward from a downstream end of the annulus inlet, the annulus forward wall comprising a backward facing step; and a fuel injector [see annotations] disposed in the annulus inlet between the inlet fluid plenum and the inlet end of the annular tube, wherein the fuel injector extends in a radial direction with respect to the annulus inlet and injects fuel into the annulus inlet [note the fuel is radial with respect to the flow in the annulus inlet], wherein the backward facing step [see annotations] reflects pressure waves resulting from rotating detonation toward the outlet end; wherein the at least one annulus forward wall comprises a radial height that is at least about 50% of a radial height of the annular tube. (16) A rotating detonation combustion system comprising: an annular tube disposed between an inner wall and an outer wall, the annular tube extending from an inlet end to an outlet end; an annulus inlet [see annotations] disposed in the annular tube proximate the inlet end, the annulus inlet providing a conduit through which fluid flows into the annular tube; an outlet disposed in the annular tube proximate the outlet end; a fluid inlet . 

    PNG
    media_image1.png
    545
    982
    media_image1.png
    Greyscale

Claims 1, 2, 7, 11, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al “Experimental study on propagation mode of H2/Air . 
 	(16) A rotating detonation combustion system comprising: an annular tube disposed between an inner wall and an outer wall, the annular tube extending from an inlet end to an outlet end; an annulus inlet disposed in the annular tube proximate the inlet end, the annulus inlet providing a conduit through which fluid flows into the annular 

    PNG
    media_image2.png
    410
    558
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    247
    331
    media_image3.png
    Greyscale
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-9, 11, 12, 14-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 28 of Zhou et al “Progress of continuously rotating detonation engines” in view of any of Lin et al “Experimental study on propagation mode of H2/Air continuously rotating detonation wave,” Fig. 27 of Zhou et al, and Edwards (3,588,298).   Zhou et al [see annotations of Fig. 28] in view of Lin et al “Experimental study on propagation mode of H2/Air continuously rotating detonation wave.”  Zhou et al [see annotations of Fig. 28] teaches A rotating detonation combustion system comprising: an . 
Claim(s) 1-4, 7, 9, 11-12, 14-17 is/are rejected under 35 U.S.C. 103(a)(1) as being obvious over Edwards (3,588,298) in view Morrison et al (3,240,010) and for claim 9 further in view of Zhou et al “Progress of continuously rotating detonation engines.”  Edwards teaches A rotating detonation combustion system comprising: an annular tube 12 [col. 1, lines 30+ teaches the tube is annular; col. 1, lines 60-66 teach it is toroidal] disposed between an inner wall and an outer wall, the annular tube 12 extending from an inlet end 13 to an outlet end [circa 14]; an annulus inlet 13 disposed in the annular tube proximate the inlet end, the annulus inlet providing a conduit through which fluid flows one fluid inlet [virtually inherent, so that the plenum 23 may receive e.g. oxidizer] disposed upstream of the at least one inlet fluid plenum 23; wherein a centerline of the at least one fluid inlet 21 is offset with a centerline of the at least one annulus inlet 13 and wherein the at least one fluid inlet is radially offset from the at least one annulus inlet 13, as the fluid inlet for fluid plenum is blocked from being at the centerline of 13 by the plate annotated as the plenum outer wall.  Alternately, Morrison et al teach using a fluid inlet 30 for the fluid plenum 25 that is offset with respect to the annulus inlet 23.  Lin et al teach a rotating detonation combustor where an inlet fluid plenum [see annotations above] disposed upstream of the annulus inlet and fluidly connected to the annulus inlet; a fluid inlet [see annotations above] disposed upstream of the inlet fluid plenum; wherein the fluid inlet is radially 

    PNG
    media_image4.png
    722
    900
    media_image4.png
    Greyscale

Claim(s) 1-4, 11, 12, 14-17 is/are rejected under 35 U.S.C. 103(a)(1) as being obvious over Greene et al (2018/0274787) in view of any of Holley et al (2018/0274439), Lin et al paper, and Edwards (3,588,298).  Greene et al [e.g. Fig. 4] teach A rotating detonation combustion system comprising: an annular tube 408 disposed between an inner wall 406 and an outer wall 404, the annular tube extending from an inlet end 412 to an outlet end 410; an annulus inlet 416 disposed in the annular tube proximate the inlet end, the annulus inlet 416 providing a conduit through which fluid flows into the annular tube; an outlet 410 disposed in the annular tube proximate the outlet end; an inlet fluid plenum 414 disposed upstream of the annulus inlet and fluidly connected to the annulus 
 	 As for the annulus inlet further comprising a throat area, wherein the fuel injector is disposed in the throat area, this is taught by Lin et al [see annotations] and by Holley [fuel injector 226].  It would have been obvious to one of ordinary skill in the art to have the fuel injector is disposed in the throat area, as taught by Lin et al or Holley, in order to facilitate mixing of the fuel and air for a rotating detonation combustor. 
Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103(a)(1) as being obvious over Greene et al (2018/0274787) in view of any of Holley et al (2018/0274439), Lin et al paper, and Edwards (3,588,298), as applied above, and further in view of Zhou et al “Progress of continuously rotating detonation engines.”  The Greene et al combination teach various aspects of the claimed invention but do not teach a fuel plenum fluidly 
Claim(s) 7-10, 13 is/are rejected under 35 U.S.C. 103(a)(1) as being obvious over any of the prior art, as applied above to claim 7 and further in view of Prociw (6,182,437) and for claims 9, 13 further in view of Zhou et al “Progress of continuously rotating detonation engines” and either Popovic (9,347,376) or Razell et al (2006/0112672).  The prior art teach the claimed invention including a fuel plenum but do not necessarily teach comprising at least one cavity disposed at least one of axially forward and axially aft of the fuel plenum, wherein that at least one cavity is fluidly coupled to the fuel plenum;	  wherein a length of the at least one cavity is at least about 4 times a width of the at least one cavity;   (9 dep 7) wherein the fuel plenum comprises a cross section that is 
 Claim(s) 21 is/are rejected under 35 U.S.C. 103(a)(1) as being obvious over any of the prior art, as applied above to claim 13 and further in view Murrow et al (2009/0193786).   The prior art teach the claimed fuel plenum but do not teach the fuel plenum is arranged at an acute angle extending radially outward with respect to the annulus forward wall.  Murrow et al teach a detonation combustor where the fuel plenum 57 [Fig. 2] is arranged at an acute angle extending radially outward relative to the forward wall 52, which is equivalent to a radial fuel injection [middle of paragraph 0025 radially to helical channel 48 at a predetermined location along longitudinal centerline axis 12 (not shown)”].  It would have been obvious to one of ordinary skill in the art to make the fuel plenum arranged at an acute angle extending radially outward relative to the forward wall of the prior art, as taught by Murrow et al, in order to utilize a more axially compact arrangement to accommodate the fuel plenum or to utilize an equivalent to a radial orientation.
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. 
 Applicant’s arguments regarding Rankin allege that 
“with regard to now canceled claim 6, it was asserted that Rankin teaches "(6) further comprising at least one fuel injector disposed in the at least one annulus inlet, wherein the at least one fuel injector is radially aligned [fuel feed line is radially aligned with the annulus inlet]." However, as can clearly be seen in Fig. 6 of Rankin, while the fuel feed line may be radially outward of the oxidizer feed chamber (annulus inlet), the fuel feed line does not extend in a radial direction with respect to the oxidizer inlet, but extends axially with respect to the oxidizer inlet. Here, the claim does not state that the fuel injector is radially outward with respect to the annulus inlet as the office action suggests, but rather, states that the fuel injector extends in a radial direction with respect to the annulus inlet. Rankin' s fuel feed lines are clearly axially aligned.”
Applicant’s arguments are misdirected because the annulus inlet does not constitute the “Oxidizer Feed” label location, as alleged by applicant, but is circa the oxidizer passage with immediate entry into the annulus tube.  The Examiner’s annotations were ignored as the location of the annulus inlet was specifically pointed out at that location.  Contrary to applicant’s allegations, the fuel feed lines of Rankin are "disposed in the annulus inlet to the annulus inlet and injects fuel into the annulus inlet is clearly shown as annotated.  Note the fuel feed intersects with the annulus inlet at a 90 degree angle, i.e. in a radial direction with respect to the annulus inlet.  Applicant’s arguments are not persuasive because they read limitations from the specification into the claims, i.e. the radial direction being perpendicular to the axis of the annular tube.  This orientation is not specified in the claims, and the Rankin reference meet the minimal orientations required thereof.
With regard to applicant’s arguments concerning Fig. 28 of the Zhou reference allege there is no specific structure but merely a grid format.  In rebuttal, the Note that MPEP 2123 sets forth: 
I.    < PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held 
> 
II.    < NONPREFERRED >AND ALTERNATIVE< EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant's argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). >Furthermore, "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).<

With regard to the newly claimed fuel injector location, this is now taught by e.g. Lin or Edwards or Fig. 27 of Zhou in combination with Zhou et al. (Fig. 28).
With regard to applicant’s arguments concerning Edwards, applicant alleges that the teardrop shape of the detonation chamber does not read on the annular tube.  In 1 does not require a straight cylinder, but is usually cylindrical.  Note cylindrical also allows variation from a straight cylinder, see the definition provided below of “tube” which clearly permits variations from a straight cylinder, including the teardrop shape, which rotated to form a toroid clearly has an inner wall and outer wall, as defined as toroid / annular tube.  Applicant alleges the Edwards does not teach a fluid inlet for the fluid plenum.  While this may not be shown, it is virtually inherent.  Alternately, this was treated by Morrison for supply a fluid inlet for the plenum.  Applicant’s arguments for Morrison are not persuasive because they fail to account for the element numbers applied for the fluid inlet and plenum.  Accordingly, applicant’s arguments fail to persuade.  Alternately, the fluid inlet for the fluid plenum is now clearly also shown by Lin et al.  
With regard to applicant’s arguments with regard to Fig. 28 and Fig. 27 of Zhou et al under 35 USC 103, they fail to argue the merits of the rejection.  Note Fig. 27 is highly material to the amended claim language and is a separate position from applying Fig. 28 alone.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

June 4, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 From  https://www.dictionary.com/browse/tube
        
    PNG
    media_image5.png
    219
    807
    media_image5.png
    Greyscale